Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 1 of 9 PageID #: 38




                                                           18cv6611




    11/26/2018                              /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 2 of 9 PageID #: 39




                                                              18cv6611




    11/26/2018                               /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 3 of 9 PageID #: 40




                                                            18cv6611




                                              /s/Priscilla Bowens
     11/26/2018
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 4 of 9 PageID #: 41




                                                         18cv6611




      11/26/2018                            /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 5 of 9 PageID #: 42




                                                            18cv6611




       11/26/2018                            /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 6 of 9 PageID #: 43




                                                             18cv6611




    11/26/2018                                /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 7 of 9 PageID #: 44




                                                          18cv6611




     11/26/2018                             /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 8 of 9 PageID #: 45




                                                           18cv6611




     11/26/2018                             /s/Priscilla Bowens
Case 1:18-cv-06611-KAM-SJB Document 2 Filed 11/26/18 Page 9 of 9 PageID #: 46




                                                          18cv6611




     11/26/2018                              /s/Priscilla Bowens
